       Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                Plaintiff,

               v.                                   Civil Action No.: 1:19-cv-1271 (MAD/CFH)

  ONE PAINTING ENTITLED “WINTER,”
  aka “SKATERS” aka “SNOW”

                                Defendant.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned asset (the “painting”) and alleges as follows in accordance with Rule (G)(2)

of the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions:

                                             THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The in rem defendant property is a painting, entitled “Winter,” by artist Gari

Melchers. At times “Winter” has been known as “Skaters” and “Snow.” A depiction of the

painting, and label on the back of its frame, is attached as Exhibit A. The painting is in the

possession of the Federal Bureau of Investigation (FBI).

                                    NATURE OF THE ACTION

       3.      This is an action in rem brought pursuant to 18 U.S.C. § 981(a)(1) and Rule G of

the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

The painting is subject to forfeiture for the two reasons described in paragraphs 4 and 5 below.
       Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 2 of 7



       4.      In 1933, members of the Nazi party stole, unlawfully converted, or took, the

painting from its rightful owner. The painting, valued at more than $5,000, crossed a United States

boundary in violation of the National Stolen Property Act (NSPA), 18 U.S.C. §§ 2314 & 2315.

       5.      Alternatively, because the property was stolen, unlawfully converted, or taken,

when it entered the United States, it was introduced contrary to law, and is therefore subject to

forfeiture. 19 U.S.C. § 1595a(c).

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

       7.      This Court has in rem jurisdiction over the defendant painting pursuant to 28 U.S.C.

§§ 1355(b) & 1395 because the property was recovered in Canajoharie, New York and is currently

held in Albany, New York, within Northern District of New York.

       8.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395 because the

painting was found, and remains, within this judicial district.

                          FACTS GIVING RISE TO FORFEITURE

       9.      Rudolf Mosse was a German publisher and philanthropist who lived from 1843-

1920. Rudolf Mosse, along with his family, was of Jewish descent.

       10.     Rudolf Mosse was the founder of Rudolf Mosse Company oHG, which published

several periodicals in Berlin, Germany during the early twentieth century, including the Berliner

Tageblatt.

       11.     In July 1900, Rudolf Mosse acquired the painting directly from the artist Gari

Melchers at the Great Berlin Art Exhibition.
       Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 3 of 7



       12.     In 1920, Rudolf Mosse died and all of his holdings, including the painting, passed

to Emilie Mosse, Rudolf Mosse’s wife.

       13.     In 1924, Emilie Mosse died, and all of her holdings, which included the painting,

passed to Felicia Lachmann Mosse, Rudolf Mosse’s adopted daughter and her husband, Hans

Lachmann Mosse, who were both shareholders in the Rudolf Mosse Company oHG.

       14.     After 1924, Felicia Lachmann Mosse and Hans Lachmann Mosse owned and

controlled the Rudolf Mosse Company, oHG, which included the Berliner Tageblatt, as well as

the Mosse family’s art collection, which contained almost 200 pieces of art, including the subject

painting.

                             The Nazis come to power in Germany

       15.     The Berliner Tageblatt was critical of the Nazi Party as it came to power in the

1920s and early 1930s.

       16.     Adolf Hitler criticized the Berliner Tageblatt, among other Jewish-owned

publishing companies, during his rise to power in the 1920s and early 1930s.

       17.     When the Nazis came to power, they began a process of “Aryanization,” designed

to remove Jews from German economic life.

       18.     Beginning in early 1933, the Nazi party persecuted the Mosse family because they

were Jewish, and because of their affiliations with the Berliner Tageblatt.

       19.     Felicia and Hans Lachmann Mosse emigrated from Germany during the first half

of 1933, and their assets, including the family art collection, were placed into state administration.

       20.     The Nazis commissioned Karl Haberstock of the Rudolf Lepke auction house, to

liquidate the Mosse family’s art collection.
       Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 4 of 7



       21.    Karl Haberstock was a German art dealer who has a well-documented history of

working for the Nazis.

       22.     The painting (then known as “Schlittschuhlaufer” or “Skaters”) was included in a

May 21, 1933 inventory of the Rudolf Mosse Art Collection, and was mentioned in the

introduction to the Rudolf Lepke Auction catalog.

       23.    On May 29, 1934, an unknown purchaser bought the painting (then known as

“Schlittschuhläufer” or “Skaters”) at the Lepke Auction House for 1100 Reichsmarks.

       24.    In October 1934, the painting, then known as “The Skaters,” appeared at the

MacBeth Art Gallery in New York City, likely consigned by the Henry Schultheis Gallery, also of

New York City.

       25.    The Mosse family never received compensation from the sale of their art collection.

       26.    The legal process of dispossessing the Mosse family of its property was found to

be a charade. A German appellate court, the Civil Senate of the Higher Regional Court of Berlin,

found the Mosse’s “surrender” of their assets to be non-voluntary and part of the Nazi’s

Aryanization measures against Jewish business owners. See Kammergericht Berlin [KG Berlin],

Jan.11, 1954, docket no. 14/3 W 4443.52.

                             Bartlett Arkell purchases “Winter”

       27.    Bartlett Arkell was a co-founder, and president, of the Imperial Packing Company,

which ultimately became Beechnut Packing Co. located in Canajoharie, New York.

       28.    Bartlett Arkell also collected thousands of art pieces from all over the world, and

frequently purchased artwork from the MacBeth Art Gallery.

       29.    In October or November 1934, Bartlett Arkell purchased the painting from the

MacBeth Art Gallery.
          Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 5 of 7



          30.     Bartlett Arkell arranged to ship the painting to Canajoharie, New York, where it

became part of his personal art collection, which ultimately became the Arkell Museum’s

collection. The Arkell Museum is also known as the “Canajoharie Library and Art Gallery.”

          31.     The painting remained in the Arkell Museum’s collection until September 10, 2019,

when Federal Bureau of Investigation (FBI) agents recovered the painting.

          32.     When the FBI recovered the painting, Charles J. Tallent, a trustee of the Arkell

Museum, executed a document that “waive[d] any right, title, and interest in [the painting]…”

Suzan Friedlander, Executive Director of the Museum, witnessed Mr. Tallent’s waiver.

          33.     The painting is now in the FBI’s possession, at its Albany, New York facility.

                                            CONCLUSION

          The facts set forth above support a reasonable belief that the painting is subject to forfeiture

and the government will be able to meet its burden of proof at trial. Specifically, probable cause

exists to believe that the defendant painting is subject to forfeiture because it is valued at more

than $5,000 and was stolen, unlawfully converted, or taken from its rightful owner, and crossed a

United States boundary, in violation of the NSPA. Alternatively, the painting is subject to

forfeiture pursuant to 19 U.S.C. § 1595a(c), because it was introduced to the United States contrary

to law.

          WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

          (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

          (2)     Direct any person having any claim to the defendant painting to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;
      Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 6 of 7



       (3)    Enter judgment declaring the defendant painting to be forfeited for disposition

according to law; and

       (4)    Award such other and further relief to the United States as it deems proper and just.


 Dated: October 15, 2019                        GRANT C. JAQUITH
                                                United States Attorney


                                        By:     /s/ Christopher R. Moran
                                                CHRISTOPHER R. MORAN
                                                Assistant United States Attorney
                                                Bar Roll No. 700767
       Case 1:19-cv-01271-MAD-CFH Document 1 Filed 10/15/19 Page 7 of 7




                                           VERIFICATION



 STATE OF NEW YORK                     )
                                       )   ss:
 COUNTY OF         LBANY               )



       Joanne Q. Sills being duly sworn, deposes and states:

       I am a Special Agent with the Federal Bureau oflnvestigations. I have read the foregoing

Complaint for Forfeiture In Rem and assert that the facts contained therein are true to the best of

my knowledge and belief, based upon knowledge possessed by me and/or on information received

from other law enforcement officers.

            y-./
Dated this l!_ day of October, 2019.


                                                        Joanne Q. Sills, Special Agent                i
                                                        [Federal Bureau oflnvestigations ,




 Sworn to and subscribed before me this          11
                                                      .r--   day of October, 2019.




                                                                  J f:S ,. !CA FEREDAY
                                                                     r
                                                          Not:J.ry J. 1:r: S~a: of f\'<;w York
                                                                   ~;), (, r_ '--:::.;' 3
                                                          Oualifi.... d in t ,3 i'1,' - lc.:;r County r,e.
                                                       Commission Exj::,ires January 8, 20 c:/J
                                                                                                    r--'."=:J
Case 1:19-cv-01271-MAD-CFH Document 1-1 Filed 10/15/19 Page 1 of 1
                                                      1:19-cv-1271 (MAD/CFH)




                                                        EXHIBIT


                                                          A
                              Case 1:19-cv-01271-MAD-CFH Document 1-2 Filed 10/15/19 Page 1 of 2
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 ONE PAINTING ENTITLED “WINTER,” aka “SKATERS” aka
UNITED STATES OF AMERICA                                                                                         “SNOW”

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Montgomery
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Christopher R. Moran, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              18 USC 2314, 2315, 19 USC 1595a(c)
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   10/15/2019                                                             s/Christopher R. Moran
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT           waived                       APPLYING IFP                                       JUDGE
                                                                                                                                            MAD                   MAG. JUDGE
                                                                                                                                                                                     CFH


                                                                                                                                           1:19-cv-1271
JS 44 Reverse (Rev. 12/07)
                             Case 1:19-cv-01271-MAD-CFH Document 1-2 Filed 10/15/19 Page 2 of 2

                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
